Citation Nr: 1100021	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  07-06 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for degenerative disc disease of 
the lumbosacral spine.

3.  Entitlement to service connection for congestive heart 
failure, claimed as secondary to the service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel
INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida in June 2006 and September 2007.  Following certification 
of this case to the Board, a Veterans Health Administration (VHA) 
opinion addressing the congestive heart failure claim was 
obtained.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for congestive 
heart failure is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the period from October 30, 2002 through November 7, 
2006, the Veteran's PTSD was productive of essentially moderate 
symptoms, with Global Assessment of Functioning (GAF) scores of 
at least 55 assigned and without evidence of symptoms (e.g., a 
flattened affect, panic attacks more than once a week, and 
impairment of short- and long-term memory) that would warrant a 
higher evaluation.

2.  During the period from November 8, 2006 through May 11, 2008, 
the Veteran's PTSD was productive of more serious symptoms 
warranting a GAF score of 50, albeit without evidence of symptoms 
(e.g., suicidal ideation, spatial disorientation, neglect of 
personal appearance and hygiene) that would warrant an evaluation 
in excess of 50 percent.

3.  During the period from May 12, 2008 through July 12, 2008, 
the Veteran's PTSD was productive of suicidal thoughts, albeit 
without evidence of total occupational and social impairment.

4.  For the period beginning on July 13, 2008, the Veteran's PTSD 
has been productive of essentially moderate symptoms, with a GAF 
score of 57 assigned and without evidence of symptoms (e.g., a 
flattened affect, panic attacks more than once a week, and 
impairment of short- and long-term memory) that would warrant an 
evaluation in excess of 30 percent.

5.  Service connection for a low back disorder has previously 
been denied in several unappealed rating decisions, most recently 
in a February 2002 rating decision indicating that degenerative 
joint disease of the lumbar spine was not etiologically related 
to service.  

6.  Evidence received since the February 2002 rating decision 
suggests a causal nexus between the claimed low back disability 
and service.

7.  The preponderance of the competent and credible evidence of 
record weighs against a conclusion that there is a causal 
relationship between a current low back disability and service.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for PTSD for the period from October 30, 2002 through 
November 7, 2006 have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a 50 percent evaluation for PTSD for the 
period from November 8, 2006 through May 11, 2008 have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).

3.  The criteria for a 70 percent evaluation for PTSD for the 
period from May 12, 2008 through July 12, 2008 have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).

4.  The criteria for an evaluation in excess of 30 percent for 
PTSD for the period beginning on July 13, 2008 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).

5.  New and material evidence has been received to reopen a claim 
for service connection for degenerative disc disease of the 
lumbosacral spine.  38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 
7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159 (2010).

6.  Degenerative disc disease of the lumbosacral spine was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

As to the claim for a higher initial evaluation for PTSD, the 
Veteran was furnished a notice letter addressing the initial 
service connection claim in August 2001, prior to the appealed 
June 2006 rating decision effectuating the Board's May 2006 
decision granting service connection.  As this case concerns an 
initial evaluation and comes before the Board on appeal from the 
decision which also granted service connection, there can be no 
prejudice to the Veteran from any alleged failure to give 
adequate 38 U.S.C.A. § 5103(a) notice for the service connection 
claim.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA General 
Counsel held that separate notification is not required for 
"downstream" issues following a service connection grant, such 
as initial rating and effective date claims).

With regard to the claim for service connection for a lumbosacral 
spine disorder, which is being reopened, a February 2007 letter 
issued prior to the appealed September 2007 denial addressed the 
previously denied claim and also included a description of VA's 
practices in assigning disability evaluations and effective dates 
for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board further notes that, insofar as the 
February 2007 letter set forth the elements of a service 
connection claim, and because the claim was adjudicated on a de 
novo basis in a July 2008 Supplemental Statement of the Case, 
there is no prejudice to the Veteran from reopening and 
adjudicating his claim at the present time.  But see Hickson v. 
Shinseki, 23 Vet. App. 394 (2010) (when the Board reopens a claim 
after the RO has denied reopening that same claim, the matter 
generally must be returned to the RO for consideration of the 
merits because the RO should, in the first instance, consider 
that new evidence, as well as laws and regulations not previously 
considered).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has obtained records 
corresponding to all relevant treatment described by the Veteran, 
including service treatment, VA, private, and Social Security 
Administration (SSA) records.  As indicated below, the Board is 
remanding the congestive heart failure claim for the obtaining of 
pre-1995 VA treatment records, but the Veteran has not specified 
treatment for PTSD or a low back disability from a VA facility 
prior to July 1995 (the date of the first documented VA treatment 
of record).  Additionally, the Veteran was afforded VA 
examinations that were fully adequate for addressing the symptoms 
and severity of the service-connected PTSD and the nature and 
etiology of the claimed lumbosacral spine disorder.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

II.  Entitlement to an initial evaluation in excess of 30 percent 
for PTSD

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for 
a higher initial evaluation stems from an initial grant of 
service connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally Fenderson 
v. West, 12 Vet. App. 119 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD which is 
productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as a depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, or mild memory loss (such as forgetting 
names, directions, and recent events), warrants a 30 percent 
disability evaluation.  

A 50 percent disability evaluation encompasses PTSD manifested by 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; or difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a worklike 
setting); or the inability to establish and maintain effective 
relationships. 

A 100 percent disability evaluation is warranted for PTSD which 
is productive of total occupational and social impairment, due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for the names of 
close relatives, own occupation, or own name. 

As noted below, numerous treatment providers have assigned GAF 
scores pursuant to the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, Fourth 
Edition (DSM-IV). As indicated in Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995), the GAF is a scale reflecting psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health-illness.  A score in the range of 51 to 60  
indicates moderate symptoms (e.g., a flattened affect, 
circumstantial speech, occasional panic attacks), or moderate 
difficulty in social, occupational, or school functioning (e.g., 
having few friends or having conflicts with peers or co-workers).  
A GAF score of 41 to 50 reflects a serious level of impairment 
(e.g., suicidal ideation, severe obsessive rituals, frequent 
shoplifting), or serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).  But 
see 38 C.F.R. § 4.126(a) (an evaluation shall be based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on an examiner's assessment of the 
level of disability at the moment of examination).

In reviewing the Veteran's VA examination and outpatient 
treatment reports, the Board has ascertained that his PTSD has 
gone through periods of worsening and improvement since the 
October 30, 2002 effective date of service connection that 
warrant a staged rating pursuant to Fenderson.

The Board does find that the initial 30 percent evaluation is 
warranted for the period from October 30, 2002 through November 
7, 2006.  While the Veteran had VA outpatient treatment on 
multiple occasions during this period, his GAF score was 
consistently 55 or higher, indicating moderate symptoms.  None 
of the specific symptoms listed in the criteria for a 50 percent 
evaluation were shown during this time.  The report of the one VA 
psychiatric examination from this period, conducted in January 
2005, also contains a GAF score of 55.  The symptoms shown upon 
examination, including reported dreams related to burials, guilt 
feelings, and irritability; and objective findings of a depressed 
and somewhat anxious mood and a somewhat constricted affect, are 
similarly consistent with the assigned 30 percent evaluation.  
There is also no indication of a degree of occupational or social 
impairment that would not have been contemplated by the 30 
percent evaluation.

Of note to the Board is a December 2002 Vet Center statement, 
signed by a psychologist and a readjustment counseling 
specialist.  These specialists described the Veteran's PTSD as 
"chronic and severe."  However, despite a notation of 
"underemployment," these treatment providers offered no GAF 
score and also cited to "deteriorating physical health" as a 
factor.  Moreover, the treatment providers noted symptoms, 
including low self-esteem, depression, survivors' guilt, lack of 
motivation, anhedonia, poor anger control, isolation, disrupted 
sleep patterns, and problems with authority; the Board finds that 
all such symptoms as described are fully contemplated by the 30 
percent evaluation.  Finally, the Board must consider this one 
statement in the context of multiple contemporaneous entries from 
a VA psychiatrist, which indicate GAF scores of at least 55 
consistently.  In short, the Board finds that this statement, in 
and of itself, is insufficient to warrant an evaluation in excess 
of 30 percent prior to November 8, 2006.

While the VA outpatient records dated prior to November 8, 2006 
contain GAF scores of 55 or above, an entry from that date 
contains a GAF score of 50.  The Veteran's May 2007 VA 
psychiatric examination report also contains a GAF score of 50.  
This score would put the Veteran's social and occupational 
impairment in the serious range.  The VA examiner also noted 
that the Veteran had severe social impairment, although he was 
noted to work part-time, to be employable, and to have 
therapeutic benefit from work insofar as he had social exposure 
and was helping people.  The Board finds this evidence to be more 
consistent with the criteria for a 50 percent evaluation, 
particularly in light of the increased social impairment.  Absent 
specific findings of suicidal ideation or the other criteria for 
a 70 percent evaluation prior to May 12, 2008, including in the 
contemporaneous VA outpatient treatment records, there was 
nevertheless no basis for an even higher evaluation during that 
period.

Of particular note to the Board, however, is a May 12, 2008 
statement from a VA psychiatrist, indicating that the Veteran had 
"suicide thoughts," as well as survival guilt, panic attacks, 
depression affecting the ability to function effectively, 
inability to establish and maintain effective relationships, 
deficiencies in work and mood, difficulty in adapting to 
stressful circumstances, impairment of short-term memory, neglect 
of personal appearance and hygiene, and a sleep disorder.  These 
findings, especially that of suicidal thoughts, indicate a 
further increase in severity as of May 12, 2008 and support a 70 
percent evaluation.  The Board would point out that these 
findings, as well as the contemporaneous VA outpatient treatment 
records, were not indicative of total occupational and social 
impairment or any of the other criteria for a 100 percent 
evaluation under Diagnostic Code 9411 and therefore would not 
support an evaluation in excess of 70 percent. 

Despite the gradual increase in symptomatology in 2006 through 
early 2008, the July 13, 2008 VA psychiatric examination report 
indicates that the Veteran's psychiatric symptoms appear to have 
returned to the moderate range.  A GAF score of 57, indicating 
moderate symptoms, was assigned.  Significantly, the Veteran 
denied suicidal and homicidal ideation, and his affect was only 
mildly irritable and with a reduced range.  The reported symptoms 
of increased arousal, sleep difficulties, irritability with 
outbursts of anger, and recurrent dreams are fully contemplated 
by the criteria for a 30 percent evaluation, and none of the 
symptoms that would support a 50 percent or 70 percent evaluation 
were shown upon examination.  The examiner did state that the 
Veteran's symptoms had "stayed essentially the same from 
previous presentation" and that there continued to be social 
impairment, but the occupational impairment at present appeared 
to stem primarily from "multiple medical comorbidities" and not 
from PTSD.  After considering all of the above findings, the 
Board concludes that the presently assigned 30 percent evaluation 
is again warranted for the period beginning on July 13, 2008.

In reaching its determination that a four-stage rating is most 
appropriate in this case, the Board is mindful of the holding of 
the United States Court of Appeals for Veterans Claims (Court) in 
Singleton v. Shinseki, 23 Vet. App. 376 (2010).  In this 
decision, the Court affirmed the Board's grant of a staged rating 
involving an increase that was later followed by a lower rating.  
The Court found that the provisions of 38 C.F.R. § 3.344 
involving rating reductions were not applicable until the ratings 
had been in effect for the requisite period of time, noting that 
nothing in the plain text of the regulation requires its 
application in the staged disability rating context.  Moreover, 
the purpose behind 38 C.F.R. § 3.344 is to protect a veteran, 
reliant on his disability compensation, from an arbitrary 
reduction of his disability rating; where benefits are reduced 
retrospectively in the staged ratings context, there is no danger 
that a veteran will be deprived of income that he or she is 
accustomed to using to meet day-to-day expenses.  The Board 
further notes that the Veteran may reapply for an increased 
evaluation in the future, should his PTSD become more severe.

Consideration of several further rating matters is warranted in 
this case.  First, the Board notes that the Veteran has submitted 
no evidence showing that his PTSD has markedly interfered with 
his employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
this disorder has necessitated frequent, or indeed any, periods 
of hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

Finally, the Board notes that the RO denied entitlement to a 
total disability rating due to individual unemployability 
resulting from service-connected disability (TDIU) in an 
unappealed September 2008 rating decision.  The Veteran has 
provided no further argument on this matter since that decision.  
Accordingly, the Board finds no basis for a remand for 
consideration of TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009) (when entitlement to TDIU is raised during the appeal of a 
rating for a disability, it is part of the claim for benefits for 
the underlying disability).

Overall, the evidence supports an initial 30 percent evaluation 
for PTSD from October 30, 2002 through November 7, 2006; a 50 
percent evaluation from November 8, 2006 through May 11, 2008; a 
70 percent evaluation from May 12, 2008 through July 12, 2008; 
and a 30 percent evaluation beginning on July 13, 2008.  This 
determination represents a grant for the period from November 8, 
2006 through July 12, 2008 and a denial for the remaining 
periods.  38 C.F.R. §§ 4.3, 4.7.  



III.  Whether new and material evidence has been received to 
reopen a claim for service connection for degenerative disc 
disease of the lumbosacral spine

As a preliminary matter, the Board notes that service connection 
for a low back disorder has previously been denied in several 
unappealed rating decisions, most recently in a February 2002 
rating decision indicating that degenerative joint disease of the 
lumbar spine was not etiologically related to service.  To reopen 
this claim, VA must have subsequently received "new and material 
evidence," namely evidence not previously submitted to agency 
decisionmakers which (by itself or in connection with evidence 
previously included in the record) relates to an unestablished 
fact necessary to substantiate the claim, is neither cumulative 
nor redundant of the evidence of record at the time of the last 
prior final denial of the claim, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
In an April 2007 statement described in further detail below, a 
VA doctor linked the Veteran's degenerative joint disease to 
lifting heavy caskets during service.  As this statement suggests 
a causal nexus with service, it raises a reasonable possibility 
of substantiating the claim and warrants a reopening of the 
underlying claim.  Moreover, as noted above, the Veteran has 
received sufficient notification and adjudication of this claim, 
including consideration on a de novo basis, to ensure that de 
novo consideration by the Board at the present time will not be 
prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including arthritis, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

In the present case, the Veteran was treated for complaints of 
back pain on one occasion in service, in July 1966.  He had no 
follow-up complaints during service.  Moreover, his May 1967 
separation examination report indicates a normal spine, and he 
denied recurrent back pain or any other orthopedic problems in 
the Report of Medical History from the same date.

Following service, the Veteran first described a back disorder in 
a December 1983 application, more than 16 years following 
service.  He was treated at a VA facility for complaints of low 
back pain for ten years in July 1995.  X-rays from the same date 
revealed moderate hypertrophic spurring at L3-L4, with no 
narrowing of the interspaces.  Notable among the subsequent VA 
treatment records is a March 1999 VA treatment record indicating 
findings of significant degenerative changes of the lumbar spine, 
with some inflammatory ossifications on the anterior spinal 
ligament.  

The Veteran has provided several statements from medical doctors 
in support of his claim.  In an October 2000 statement, Zoltan 
Kaliszky, M.D., indicated that the possibility that the Veteran's 
back problems started during service could not be ruled out.  In 
a November 2007 statement, a VA doctor noted that it was at least 
as likely as not that the Veteran's degenerative joint disease 
stemmed from his military duties lifting heavy caskets.  Both of 
these opinions are quite brief and contain no further rationale 
or notations that the claims file had been reviewed.  

The Board further notes that two VA doctors, in statements from 
April 2007 and April 2008, stated generally that the Veteran's 
"medical" problems and conditions were aggravated by his 
service-connected PTSD.  Neither doctor, however, specified that 
a low back disorder was among the disabilities aggravated by 
PTSD, and a review of the Veteran's lay submissions reveals no 
indication that he is claiming such a secondary causal 
connection, as would warrant application of 38 C.F.R. § 3.310.  

In August 2007, the Veteran underwent a VA spine examination, 
with an examiner who reviewed the claims file.  A diagnosis of 
lumbar degenerative joint disease was rendered.  The examiner 
considered the favorable nexus evidence but determined that the 
Veteran's lumbar degenerative joint disease was not due to 
military service or the lifting of funeral caskets therein.  The 
rationale for this opinion was that the Veteran's May 1967 
separation examination report contained no mention of recurrent 
back pain and indicates a normal spine.  Moreover, there was no 
documentation of a back condition within 12 months following 
separation from service.  Finally, there was no report of a back 
injury from lifting caskets during service.

In comparing the opinions above, the Board finds the August 2007 
VA examination opinion to have the most probative value, as the 
examiner reviewed the claims file and provided a rationale for 
the opinion.  By contrast, Dr. Kaliszky's opinion merely 
indicates that a causal relationship between the back disorder 
and service could not be ruled out; this opinion does not 
specifically support the finding of such a nexus.  The November 
2007 VA opinion is more probative, as it clearly links the 
current disorder to service.  However, the VA doctor provided no 
rationale for this opinion and did not describe a factual basis, 
such as a claims file review, for the opinion.  In this regard, 
the Board is aware that the claims file "is not a magical or 
talismanic set of documents, but rather a tool to assist VA 
examiners to become familiar with the facts necessary to form an 
expert opinion to assist the adjudicator in making a decision on 
a claim"; there are other means by which a doctor can become 
aware of critical medical facts, notably by treating the claimant 
for an extended period of time.  See generally Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).  Here, however, the VA doctor 
who offered the November 2007 opinion provided no information as 
to length of treatment or any other factors that might indicate a 
high degree of familiarity with the Veteran's medical history 
commensurate with a claims file review.  The probative value of 
this opinion is accordingly very limited, particularly in 
comparison to the August 2007 VA examination report.

The remaining evidence warranting consideration consists of the 
Veteran's own lay statements.  The Board is aware that lay 
statements may be sufficient to establish a medical diagnosis or 
nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009).  Prior to making such a determination, however, the Board 
must consider the competency and credibility of such lay 
evidence.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

In ascertaining the competency and probative value of lay 
evidence, several decisions of the Court have underscored the 
importance of determining whether a layperson is competent to 
identify the medical condition in question.  As a general 
matter, a layperson is not capable of opining on matters 
requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2).  In 
certain instances, however, lay evidence has been found to be 
competent with regard to a disease with "unique and readily 
identifiable features" that are "capable of lay observation."  
See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) 
(concerning varicose veins); see also Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That 
notwithstanding, a Veteran is not competent to provide evidence 
as to more complex medical questions and, specifically, is not 
competent to provide an opinion as to etiology in such cases.  
See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) 
(concerning rheumatic fever); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

Here, the Board does not question that a Veteran may well have 
perceived lower back pain for a specific period of time, possibly 
dating back to service.  The Veteran has not, however, been shown 
to have the requisite medical training, credentials, or expertise 
to ascertain that such pain represents disc involvement.  
Moreover, as to the diagnosed arthritis of the lumbar spine, the 
Board observes that a disability consisting of degenerative or 
traumatic arthritis is one that must be established by x-ray 
findings.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  
In view of this, the Veteran would not be able to provide 
diagnosis or nexus evidence of the claimed disability.  This fact 
in and of itself renders the Veteran's lay opinion to be of 
minimal, if any, probative value.

The credibility of the Veteran's opinion is in question as well.  
In his February 2007 claim, he linked the disability back to 
service.  The Board notes, however, that he denied recurrent 
back pain or other orthopedic symptoms at separation from service 
in May 1967.  Moreover, the first documented post-service 
treatment, from July 1995, indicates that he reported symptoms of 
10 years' duration.  In other words, the contentions made in 
conjunction with the current claim are substantially in conflict 
with his prior statements.  For this reason, the Board does not 
consider the Veteran's statements to be credible.

In summary, as the Veteran is not competent to diagnose arthritis 
or disc disease of the spine and has not presented credible lay 
contentions, his lay contentions are of markedly less probative 
value than the August 2007 VA examination report.

Overall, the preponderance of the evidence is against the 
Veteran's reopened claim for service connection for degenerative 
disc disease of the lumbosacral spine, and this claim must be 
denied.  In reaching this determination, the Board acknowledges 
that VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the merits of 
an outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is against 
the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial evaluation in excess of 30 percent for 
PTSD for the period from October 30, 2002 through November 7, 
2006 is denied.

Entitlement to a 50 percent evaluation for PTSD for the period 
from November 8, 2006 through May 11, 2008 is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

Entitlement to a 70 percent evaluation for PTSD for the period 
from May 12, 2008 through July 12, 2008 is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

Entitlement to an evaluation in excess of 30 percent for PTSD for 
the period beginning on July 13, 2008 is denied.

New and material evidence having been received, the claim for 
service connection for degenerative disc disease of the 
lumbosacral spine is reopened.

Service connection for degenerative disc disease of the 
lumbosacral spine is denied.


REMAND

In July 2008, the Veteran reported treatment for atrial 
fibrillation and heart attacks at the Bay Pines (St. Petersburg) 
VA Health Care System since 1978.  At present, however, the 
claims file contains no VA treatment records dated prior to July 
1995. The Board also notes ongoing treatment at the Tampa, 
Florida VA Medical Center (VAMC) and questions whether there 
exist records dated prior to July 1995 from that facility as 
well.  Efforts will accordingly need to be made to obtain all 
earlier treatment records from the Bay Pines and Tampa VA medical 
facilities before the claim for service connection for congestive 
heart failure is decided by the Board.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The Bay Pines and Tampa VA medical 
facilities must be contacted, and all of the 
Veteran's treatment records dated from 1978 
through July 1995 must be requested.  All 
records obtained pursuant to this request 
must be added to the claims file.  If the 
search for such records has negative results, 
documentation to that effect must be added to 
the claims file.  

2.  Then, the claim for service connection 
for congestive heart failure, to include as 
secondary to the Veteran's service-connected 
PTSD, must be readjudicated.  If the 
determination of this claim remains 
unfavorable, he and his representative must 
be furnished with a Supplemental Statement of 
the Case and given an opportunity to respond 
before this case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


